Citation Nr: 0818135	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.S. and M.Q. (witnesses)


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
November 1974, from December 1990 to May 1991, from July 1994 
to July 1995, from June 1999 to March 2000, and periods of 
active duty for training (ACDUTRA) and/or inactive duty 
training (INACDUTRA) from October of 2000 to September of 
2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied service connection for sleep apnea.  
The veteran perfected a timely appeal of this determination 
to the Board.  

In February 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the veteran and his representative submitted 
additional evidence directly to the Board.  He and his 
representative have waived review of this evidence by the RO.  
38 C.F.R. § 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2007).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  
 
Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303 (2007).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) (2007).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) 
(2007).  INACDUTRA means, inter alia, duty other than full-
time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2007). 

In a February 2008 hearing, the veteran testified that he 
served over 34 years in the military when he retired on 
September 30, 2005, as indicated on page 3 of the hearing 
transcript.  The veteran entered the military service in 
August 1971 as a lieutenant.  He had active duty service for 
three years (in addition to active duty at Fort Sills).  He 
has four subsequent mobilizations, which includes Saudi 
Arabia from 1990 to 1991; Saudi Arabia from November 1991 to 
December 1991; Army War College from 1994 to 1995; Bosnia in 
1996, and Kosovo from 1999 to 2000.  The veteran had over 85 
assignments in the United States, France, Belgium, Holland, 
Italy, Coso, Macedonia, Bosnia, Saudi, Iraq, Kuwait, United 
Emirates, Bahrain, Hungry, and Cheklaslovakia.  His military 
career totaled six, the equivalent of 6,556 points, which 
equates to 18 years of service.  The veteran stated that he 
had 222 active duty days per year, not counting the inactive 
points, as indicated on page 3 to 4 on the hearing 
transcript.  

The evidence of record reflects that for the fiscal year of 
2001, the veteran had 59 training days, as indicated by VA 
Form 21-8951.  For the fiscal year of 2002, the veteran had 
83 training days.  The veteran had 82 training days for the 
fiscal year of 2003, 141 training days for the fiscal year 
2004, and 146 training days for the fiscal year of 2005.

The service records associated with the claims file are 
incomplete.  The RO should inquire as to whether there are 
any service records available for the period prior to 
September 30, 2005, in particular for the veteran's active 
service and periods of active duty for training (ACDUTRA) 
and/or inactive duty training (INACDUTRA). 


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request a search for any and all records, 
medical and personnel, if available, for 
the veteran dated prior to September 30, 
2005, in particular for his period of 
active duty.  Also request verification 
of periods of active duty for training 
(ACDUTRA) and/or inactive duty training 
(INACDUTRA) from October of 2000 to 
September of 2005. 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

2.  The RO should also contact the 
Surgeon General, Department of the Army 
(ARPERCEN), for any information they may 
have regarding the veteran.  Any 
information obtained is to be associated 
with the claims folder.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.
 
3.  If, and only if, the veteran received 
treatment for sleep apnea during a period 
of active service, then schedule the 
veteran for a VA examination with the 
appropriate specialist to determine the 
nature and etiology of the sleep apnea.

a)	The examiner is requested to 
render an opinion as to whether 
it is at least as likely as not 
(e.g. at least a 50-50 degree of 
probability) that any currently 
diagnosed sleep apnea is related 
to the veteran's military service 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

b)	A complete rationale should be 
provided for all opinions 
expressed in a typewritten 
report.  The veteran's claims 
file should be made available to 
the examiner prior to the 
examination and the examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.
 
4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of such notices of the dates and times of 
the examinations sent to the veteran by 
the pertinent VA medical facility. 
 
5.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



